Citation Nr: 0422287	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  04-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for gum disease for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Marine 
Corps from April 1942 to May 1946.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
that denied entitlement to service connection for high blood 
pressure and gum disease for compensation purposes.

The Board notes that, under the version of 38 C.F.R. § 4.149 
in effect prior to June 1999, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and were to be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 691 (28th ed. 1994) 
indicates that "Vincent infection" or stomatitis is also 
known as acute necrotizing ulcerative gingivitis (ANUG).  The 
Code of Federal Regulations was revised in June 1999, and the 
new version eliminated the distinction between Vincent's 
disease and other forms of periodontal disease, but continued 
the disqualification from service connection for compensation 
purposes.  38 C.F.R. § 3.381 (2003).

The Board also notes that the appellant, in a June 1950 
dental rating decision, was granted service connection for 
pyorrhea for treatment purposes.  He has not been service 
connected for a gum disease for compensation purposes.

The appellant, in his May 2004 VA Form 9, raised the issue of 
entitlement to service connection for heart or cardiac 
disease secondary to pyorrhea that was noted in service.  The 
matter is referred to the RO for appropriate action.

In July 2004, a Deputy Vice Chairman of the Board ruled 
favorably on a motion to advance this case on the docket 
based on a finding of good cause, namely the advanced age of 
the appellant.  68 Fed. Reg. 53682-84 (Sept. 12, 2003).


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The Board initially 
notes that the record of the appellant's treatment at private 
facilities appears to be incomplete.  VA treatment records 
indicate that the appellant has received treatment for 
various problems that likely include hypertension from 
Heartland Cardiologist.  However, no Heartland Cardiologist 
treatment records have been associated with the claims file.  
As such, the VA is on notice of records that may be probative 
to the claim.  These records should therefore be sought with 
the veteran's assistance.

The appellant has also received treatment at VA medical 
facilities.  The RO should obtain and associate with the 
claims file all records not currently in evidence from all VA 
physicians and facilities from which the appellant has 
received treatment.

There is no medical opinion of record that indicates whether 
the appellant is currently suffering from any disorder of the 
gums for which service connection may be granted.  In 
accordance with the VCAA's duties to notify and assist, the 
veteran should be put on notice of the need to submit 
evidence of current diagnosis of gum disease and evidence of 
a relationship to military service.  To assist him in this 
regard, the RO should schedule an examination to ascertain 
whether he has a gum disorder for which service connection 
may be granted.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
and the implementing regulations found at 
38 C.F.R. § 3.159 (2003) is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  He should 
be told of the need for medical evidence 
showing current diagnosis and nexus to 
military service.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for high 
blood pressure or any gum condition since 
service, not already provided.  After 
obtaining the appropriate signed 
authorizations from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal.  In particular, 
the records of treatment at Heartland 
Cardiology should be sought.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should arrange for a dental 
examination to determine the nature, 
severity, and etiology of any gum 
condition.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain a 
detailed dental history.  The examiner 
should fully describe the extent and 
severity of any currently manifested gum 
pathology.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
such diagnosed condition is traceable to 
the veteran's period of military service.  
The examiner should specifically identify 
any disorder of the gums other than 
periodontal disease.  

4.  After the above development is 
completed, the RO should arrange for an 
examination by a cardiovascular 
specialist in order to evaluate the 
etiology of any hypertension present.  
The claims file, including all in-service 
and post-service treatment records, 
should be made available to the examiner.  
The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of any hypertension 
found.  Specifically, the examiner is 
requested to provide an opinion as to the 
medical probability that any documented 
hypertension is related to symptoms or 
signs the appellant may have had in 
service or within one year of service 
separation.  The examiner should consider 
all in-service blood pressure readings, 
with comment on the clinical significance 
of, and treatment for, any atypical 
findings to include whether they 
represented a normal variant.  The 
examiner should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of hypertension, 
as well as the approximate date of onset 
thereof.  

5.  Upon receipt of the VA dental and 
medical reports, the RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner(s) for corrections or additions.

6.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Appropriate 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

